NO. 12-09-00093-CV

                           IN THE COURT OF APPEALS

             TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS
HENDERSON MEMORIAL HOSPITAL,
APPELLANT                                             '    APPEAL FROM THE 4TH

V.                                                    '    DISTRICT COURT OF

DOROTHY WHITE,                                        '    RUSK COUNTY, TEXAS
APPELLEE
                                      MEMORANDUM OPINION
        Dorothy White sued Henderson Memorial Hospital for medical malpractice. The
hospital appeals the trial court’s order denying its second motion to dismiss. In two
issues, the hospital argues this denial was an abuse of discretion. We dismiss for want of
jurisdiction.
                                           BACKGROUND
        On April 1, 2008, White filed a medical malpractice lawsuit against the hospital
for treatment received in its emergency department. On July 28, as required by section
74.351 of the Texas Civil Practice and Remedies Code, White served the hospital with
expert reports from Gregory Skie, M.D., a board certified emergency medicine physician,
and Kristi Wiggins, a registered nurse.1 On August 13, the hospital filed objections to
these reports and moved to dismiss the case against it.
        The trial court held a hearing on the objections and motion to dismiss on
September 18. At the conclusion of the hearing, the trial court stated, “I will review the
cases that have been provided and cited, and hopefully by tomorrow I’ll have a decision
for you.” On September 19, the trial court held two unreported telephone conferences
with the parties. The trial court stated that White was to be given a thirty day extension
to cure deficiencies in her section 74.351 report. The court then “requested that an Order

        1
            See TEX. CIV. PRAC. & REM. CODE ANN. § 74.351 (Vernon Supp. 2009).
outlining [its] findings [as to deficiencies] be submitted.”2 Counsel for the hospital
prepared a proposed order and forwarded it to White’s counsel. However, the parties
failed to reach an agreement regarding the proposed order.
        The hospital filed a second motion to dismiss on November 13, 2008. The
hospital alleged that White’s thirty day extension ran from the date of the trial court’s
September 19 telephone conferences. As such, the hospital argued that White’s deadline
to amend had expired and that White’s lawsuit against it should be dismissed.
        The trial court held a hearing on the hospital’s second motion to dismiss on
February 17, 2009. At that hearing, the trial court orally denied the second motion to
dismiss. The court also signed a written order setting forth its findings of deficiencies in
White’s section 74.351 report, granting White a thirty day extension from the date of that
order, and denying all other relief sought by the hospital. The hospital orally requested
that it be allowed to submit a proposed order to the trial court memorializing that the
second motion to dismiss had been denied. The trial court agreed to the request and
signed an order explicitly denying the second motion to dismiss on February 27, 2009.
This interlocutory appeal followed.
                                            JURISDICTION
        White has challenged our jurisdiction of this interlocutory appeal. Therefore, we
will begin our analysis by considering our jurisdiction.
Applicable Law
        Unless specifically authorized by statute, Texas appellate courts may review only
final orders or judgments. Jack B. Anglin Co., Inc,. v. Tipps, 842 S.W.2d 266, 272 (Tex.
1992). As a general rule, a final order or judgment is one that finally disposes of all
remaining parties and claims, based on the record, regardless of its language.                        See
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001); see also Wagner v.
Warnasch, 156 Tex. 334, 338, 295 S.W.2d 890, 892 (1956) (final order disposes of all
issues and parties “so that no future action by the trial court will be necessary in order to
settle and determine the entire controversy”).                Therefore, absent specific statutory



        2
            We have no record from these telephone conferences other than one docket entry. The docket
entry reads “Objection to Expert Reports sustained. Π given 30 days to supplement reports as to nurse
examination + causation.” For purposes of this opinion, we have relied upon the representations made by
the parties in relation to the hospital’s second motion to dismiss in order to discern what occurred during
the telephone conferences.
                                                    2
authorization, we lack jurisdiction to review the hospital’s interlocutory appeal. See Jack
B. Anglin, 842 S.W.2d at 272.
        Under section 74.351, a health care liability claimant shall, not later than the
120th day after the date the original petition was filed, serve on each party or the party’s
attorney one or more expert reports, with a curriculum vitae of each expert listed in the
report for each physician or health care provider against whom a liability claim is
asserted. TEX. CIV. PRAC. & REM. CODE ANN. § 74.351(a) (Vernon Supp. 2009). “If an
expert report has not been served within the period specified . . . because elements of the
report are found deficient, the [trial] court may grant one 30-day extension to the
claimant in order to cure the deficiency.”             TEX. CIV. PRAC. & REM. CODE
ANN. § 74.351(c) (Vernon Supp. 2009). If the claimant does not receive notice of the
court’s ruling granting the extension until after the 120 day deadline has passed, then the
thirty day extension shall run from the date the plaintiff first received the notice. Id.
        Section 51.014 of the Texas Civil Practice and Remedies Code provides for
interlocutory appellate jurisdiction from a trial court’s order that “denies all or part of the
relief sought by a motion [to dismiss] under Section 74.351(b), except that an appeal may
not be taken from an order granting an extension under Section 74.351.” TEX. CIV. PRAC.
& REM. CODE ANN. § 51.014(a)(9) (Vernon 2008). However, we must strictly construe
section 51.014 as “a narrow exception to the general rule that only final judgments and
orders are appealable.” Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 355 (Tex.
2001). Taking an expansive view of section 51.014 would be inappropriate. See id.
Discussion
        Here, the hospital alleged that White’s section 74.351 expert report was deficient.
The record reflects that the trial court agreed, but wished to delineate its exact findings of
deficiencies in a written order. It did so on February 17, 2009 at the hearing on the
hospital’s second motion to dismiss. Because this was the time selected by the trial court
to specifically declare its findings of deficiencies, notice of any found deficiencies began
on that day, and it was appropriate for the trial court to order that the thirty day extension
ran from that day as well. Cf. TEX. CIV. PRAC. & REM. CODE ANN. § 74.351(c) (“If the
claimant does not receive notice of the court’s ruling granting the extension until after the
120-day deadline has passed, then the 30-day extension shall run from the date the
plaintiff first received the notice.”).


                                              3
       As noted above, section 51.014 provides for interlocutory appellate jurisdiction
from a trial court’s order that “denies all or part of the relief sought by a motion [to
dismiss] under Section 74.351(b), except that an appeal may not be taken from an order
granting an extension under Section 74.351.” TEX. CIV. PRAC. & REM. CODE
ANN. § 51.014(a)(9). The Texas Supreme Court has explained that “[t]his prohibition is
both logical and practical.” Ogletree v. Matthews, 262 S.W.3d 316, 321 (Tex. 2007).

       If a defendant could immediately (and prematurely) appeal, the court of appeals would
       address the report’s sufficiency while its deficiencies were presumably being cured at the
       trial court level, an illogical and wasteful result. Moreover, because the Legislature
       authorized a single, thirty day extension for deficient reports, health care providers face
       only a minimal delay before a report’s sufficiency may again be challenged and the case
       dismissed, if warranted.

Id.
       The Ogletree court interpreted section 51.014 to provide that if a deficient report
is served and the trial court grants a thirty day extension, that decision, even if coupled
with a denial of a motion to dismiss, is not subject to interlocutory appellate review. Id.
This is because the actions denying the motion to dismiss and granting an extension are
inseparable. Id. As the court explained,

       [t]he statute plainly prohibits interlocutory appeals of orders granting extensions, and if a
       defendant could separate an order granting an extension from an order denying the
       motion to dismiss when a report has been served, section 51.014(a)(9)’s ban on
       interlocutory appeals for extensions would be meaningless. We do not think the
       Legislature contemplated severing the order denying the motion to dismiss from the order
       granting the extension when it expressly provided that orders granting extensions were
       not appealable on an interlocutory basis.

Id.
       As we have explained, no interlocutory appeal is permitted when a served expert
report is found deficient and an extension of time granted. See id. at 322. The mere fact
that the hospital secured a second order denying its motion to dismiss does not allow it to
uncouple that denial from the trial court’s decision to grant a thirty day extension. See id.
(“We agree with the court of appeals’ conclusion that a denial of a motion to dismiss
cannot be severed from the grant of an extension when a deficient report has been served,
and the court of appeals correctly determined that it lacked jurisdiction over Dr.
Ogletree’s appeal.”). Therefore, we hold that we lack interlocutory appellate jurisdiction
over this appeal. See id. To do otherwise would take an inappropriate, expansive view
of section 51.014. See Bally Total Fitness, 53 S.W.3d at 355.
                                                    4
                                       DISPOSITION
       We dismiss this interlocutory appeal for lack of jurisdiction.

                                                                JAMES T. WORTHEN
                                                                    Chief Justice

Opinion delivered February 26, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                        (PUBLISH)




                                             5